Case 1:21-cv-20637-BB Document 8 Entered on FLSD Docket 03/26/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-20637-BLOOM

 DEXTER ETIENNE MODESTE,

        Plaintiff,

 v.

 MICHAEL, et al.,

        Respondent.
                                        /

                                     ORDER OF DISMISSAL

        THIS CAUSE is before the Court upon a sua sponte review of the record. On February 5,

 2021, Plaintiff Dexter Etienne Modeste filed a Complaint pursuant to 42 U.S.C. § 1983,

 (“Complaint”), ECF No. [2], and an Application to Proceed in District Court without Prepaying

 Fees or Costs (“Application”), ECF No. [1]. On February 18, 2021, finding that Plaintiff’s

 Application was deficient, the Court denied the Application. ECF No [6] (“Order”). Plaintiff was

 ordered to either pay the $402.00 filing fee or re-file his Application with the account statement

 by March 18, 2021. Id.

        Under 28 U.S.C. § 1914(a), the Clerk of Court is instructed to require parties instituting a

 civil action to pay a filing fee. See id. Nevertheless, under 28 U.S.C. § 1915(a)(1),

        any court of the United States may authorize the commencement . . . of any suit,
        action or proceeding, civil or criminal, . . . without prepayment of fees or security
        therefor, by a person who submits an affidavit that includes a statement of all assets
        such prisoner possesses that the person is unable to pay such fees or give security
        therefor.

 Id. (alterations added). Where the Plaintiff is a prisoner, along with the affidavit, “a certified copy

 of the trust fund account statement (or institutional equivalent) for the prisoner for the 6-month

 period immediately preceding the filing of the complaint” is also required. 28 U.S.C. § 1915(a)(2).
Case 1:21-cv-20637-BB Document 8 Entered on FLSD Docket 03/26/2021 Page 2 of 2

                                                                   Case No. 21-cv-20637-BLOOM


        To date, Plaintiff has not paid the $402.00 filing fee or submitted a renewed application to

 proceed in forma pauperis with a copy of the trust fund account statement, nor has Plaintiff sought

 an extension of time to do so. The Court’s Order cautioned that “failure to pay the filing fee or

 renew his motion to proceed in forma pauperis in accordance with the foregoing instructions will

 result in dismissal of this case.” ECF No. [6] at 7.

        Accordingly, it is ORDERED AND ADJUDGED that the case is DISMISSED

 WITHOUT PREJUDICE. The Clerk is instructed to mark the case as CLOSED and any pending

 motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers at Miami, Florida, on March 26, 2021.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Dexter Etienne Modeste, Pro Se
 200154154
 Metro West Detention Center
 13850 NW 41st Street
 Miami, FL 33178




                                                   2
